

EXHIBIT 10.2
 
 
SUBSCRIPTION AGREEMENT
 
 
Acacia Research Corporation
500 Newport Center Drive, 7th Floor,
Newport Beach, California 92660





The undersigned (the “Investor”) hereby confirms its agreement with you as
follows:
 
1. This Subscription Agreement (this “Agreement”) is made as of the date set
forth below between Acacia Research Corporation, a Delaware corporation (the
“Company”), and the Investor.
 
2. The Company has authorized the sale and issuance to certain investors of up
to _________ units (the “Units”), each consisting of (i) one share (the “Share”
and collectively the “Shares”) of its Acacia Research-CombiMatrix Common Stock,
par value $0.001 per share (the “Common Stock”) and (ii) one warrant (the
“Warrant” and collectively the “Warrants”) to purchase 1.2 Shares of Common
Stock (and the fractional amount being the “Warrant Ratio”), in substantially
the form attached hereto as Exhibit A, subject to adjustment by the Company’s
Board of Directors, or a committee thereof, for a purchase price of $1.02 per
Unit (the “Purchase Price”). The shares issuable upon the exercise of the
Warrants are referred to herein as the “Warrant Shares” and, together with the
Units, the Shares and the Warrants, are referred to herein as the “Securities.”
 
3. The offering and sale of the Securities (the “Offering”) is being made
pursuant to an effective Registration Statement on Form S-3 (including the
Prospectus contained therein (the “Base Prospectus”) and the exhibits thereto
and the documents incorporated therein by reference, the “Registration
Statement”) filed by the Company with the Securities and Exchange Commission
(the “Commission”), if applicable, certain preliminary prospectuses that have or
will be filed with the Commission and delivered to the Investor on or prior to
the date hereof (the “Time of Sale Prospectus”), and a Prospectus Supplement
(the “Prospectus Supplement”) containing certain supplemental information
regarding the Securities and terms of the Offering that will be filed with the
Commission and delivered, or otherwise made available, to the Investor along
with the Company’s counterpart to this Agreement.
 
4. The Company and the Investor agree that the Investor will purchase from the
Company and the Company will issue and sell to the Investor the Units as set
forth below for the aggregate purchase price set forth below. The Units shall be
purchased pursuant to the Terms and Conditions for Purchase of Units attached
hereto as Annex I and incorporated herein by this reference as if fully set
forth herein.
 
5. The manner of settlement of the Shares included in the Units purchased by the
Investor shall be determined by such Investor as follows (check one):
 
[____]
A.
Delivery by electronic book-entry at The Depository Trust Company (“DTC”),
registered in the Investor’s name and address as set forth below, and released
by U.S. Stock Transfer , the Company’s transfer agent (the “Transfer Agent”), to
the Investor at the Closing. NO LATER THAN ONE (1) BUSINESS DAY AFTER THE
EXECUTION OF THIS AGREEMENT BY THE INVESTOR AND THE COMPANY, THE INVESTOR SHALL:

 
 
 

--------------------------------------------------------------------------------

 

   
(I)
DIRECT THE BROKER-DEALER AT WHICH THE ACCOUNT OR ACCOUNTS TO BE CREDITED WITH
THE SHARES ARE MAINTAINED TO SET UP A DEPOSIT/WITHDRAWAL AT CUSTODIAN (“DWAC”)
INSTRUCTING THE TRANSFER AGENT TO CREDIT SUCH ACCOUNT OR ACCOUNTS WITH THE
SHARES, AND

 

 
(II)
REMIT BY WIRE TRANSFER THE AMOUNT OF FUNDS EQUAL TO THE AGGREGATE PURCHASE PRICE
FOR THE SHARES BEING PURCHASED BY THE INVESTOR TO THE FOLLOWING ACCOUNT:



Bank of New York
ABA No. 021000018
GLA 111-565
Cust A/C # 102209
A/C Name Oppenheimer/Acacia Research Corporation
 
- OR -
 
[____]
B.
Delivery versus payment (“DVP”) through DTC (i.e., the Company shall deliver
Shares registered in the Investor’s name and address as set forth below and
released by the Transfer Agent to the Investor at the Closing directly to the
account(s) at Oppenheimer & Co. Inc. identified by the Investor and
simultaneously therewith payment shall be made from such account(s) to the
Company through DTC). NO LATER THAN ONE (1) BUSINESS DAY AFTER THE EXECUTION OF
THIS AGREEMENT BY THE INVESTOR AND THE COMPANY, THE INVESTOR SHALL:

 

 
(I)
NOTIFY OPPENHEIMER & CO. INC. OF THE ACCOUNT OR ACCOUNTS AT OPPENHEIMER & CO.
INC. TO BE CREDITED WITH THE SHARES BEING PURCHASED BY SUCH INVESTOR, AND 

 

   
(II)
CONFIRM THAT THE ACCOUNT OR ACCOUNTS AT OPPENHEIMER & CO. INC. TO BE CREDITED
WITH THE SHARES BEING PURCHASED BY THE INVESTOR HAVE A MINIMUM BALANCE EQUAL TO
THE AGGREGATE PURCHASE PRICE FOR THE SHARES BEING PURCHASED BY THE INVESTOR.

 
IT IS THE INVESTOR’S RESPONSIBILITY TO (A) MAKE THE NECESSARY WIRE TRANSFER OR
CONFIRM THE PROPER ACCOUNT BALANCE IN A TIMELY MANNER AND (B) ARRANGE FOR
SETTLEMENT BY WAY OF DWAC OR DVP IN A TIMELY MANNER. IF THE INVESTOR DOES NOT
DELIVER THE AGGREGATE PURCHASE PRICE FOR THE UNITS OR DOES NOT MAKE PROPER
ARRANGEMENTS FOR SETTLEMENT IN A TIMELY MANNER, THE UNITS MAY NOT BE DELIVERED
AT CLOSING TO THE INVESTOR OR THE INVESTOR MAY BE EXCLUDED FROM THE CLOSING
ALTOGETHER.
 
6. The executed Warrant shall be delivered in accordance with the terms thereof.
 
 
 

--------------------------------------------------------------------------------

 
7. The Investor represents that, except as set forth below, (a) it has had no
position, office or other material relationship within the past three years with
the Company or persons known to it to be affiliates of the Company, (b) it is
not a NASD member or an Associated Person (as such term is defined under the
NASD Membership and Registration Rules Section 1011) as of the Closing, and
(c) neither the Investor nor any group of Investors (as identified in a public
filing made with the Commission) of which the Investor is a part in connection
with the Offering of the Units, acquired, or obtained the right to acquire, 20%
or more of the Common Stock (or securities convertible into or exercisable for
Common Stock) or the voting power of the Company on a post-transaction basis.
Exceptions:
 

--------------------------------------------------------------------------------

(If no exceptions, write “none.” If left blank, response will be deemed to be
“none.”)
 
8. The Investor represents that it has received, prior to or in connection with
the receipt of this Agreement, the final Base Prospectus, dated April 25, 2006,
which is a part of the Company’s Registration Statement, and the Prospectus
Supplement (collectively, the “Disclosure Package”) along with the Company’s
counterpart to this Agreement.
 
9. The Company shall have the sole right to accept offers to purchase the Units
and may reject any such offer, in its sole and absolute discretion, in whole or
in part. No offer by the Investor to buy Units will be accepted and no part of
the purchase price will be delivered to the Company until the Company has
accepted such offer by countersigning a copy of this Agreement, and any such
offer may be withdrawn or revoked, without obligation or commitment of any kind,
at any time prior to the Company (or a Placement Agent on behalf of the Company)
sending (orally, in writing or by electronic mail) notice of its acceptance of
such offer. An indication of interest in response to the Investor signing this
Agreement will involve no obligation or commitment of any kind until this
Agreement is accepted and countersigned by the Company and notice of such
acceptance has been sent as aforesaid.
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
Number of Units:___________________________ 
 
Purchase Price Per Unit: $_____________________
 
Aggregate Purchase Price: $___________________
 
Please confirm that the foregoing correctly sets forth the agreement between us
by signing in the space provided below for that purpose.
 
 
Dated as of: December ___, 2006
 
_________________________________

INVESTOR
By:_______________________________
Print Name:_________________________
Title:______________________________
Address:
__________________________________
__________________________________
__________________________________
 
 


Agreed and Accepted
this ___ day of December, 2006:


 
ACACIA RESEARCH CORPORATION
 


By: _______________________________
Name:
Title:
 
 
 
 

--------------------------------------------------------------------------------

 
 
ANNEX I
 
TERMS AND CONDITIONS FOR PURCHASE OF SHARES
 
1.     Authorization and Sale of the Shares. Subject to the terms and conditions
of this Agreement, the Company has authorized the sale of the Units, which
consist of the Shares and the Warrants.
 
2.     Agreement to Sell and Purchase the Units; Placement Agent.
 
2.1 At the Closing (as defined in Section 3.1), the Company will sell to the
Investor, and the Investor will purchase from the Company, upon the terms and
conditions set forth herein, the number of Units set forth on the last page of
the Agreement to which these Terms and Conditions for Purchase of Units are
attached as Annex I (the “Signature Page”) for the aggregate purchase price
therefor set forth on the Signature Page.
 
2.2 The Company proposes to enter into substantially this same form of
Subscription Agreement with certain other investors (the “Other Investors”) and
expects to complete sales of Units to them for an aggregate purchase price not
to exceed $10,000,000. The Investor and the Other Investors are hereinafter
sometimes collectively referred to as the “Investors,” and this Agreement and
the Subscription Agreements executed by the Other Investors are hereinafter
sometimes collectively referred to as the “Agreements.”


2.3 (a) In the event that the Warrant Shares are exchangeable for shares of
CombiMatrix Corporation (the “New Company Shares”) pursuant to a spin-out
transaction of CombiMatrix Corporation from the Company (the “Spin Out”), then
promptly following the effective date of the Spin Out (the “Spin Out Date”), but
in any event no later than 30 days after the Spin Out Date (the “Filing
Deadline”), the Company shall cause CombiMatrix Corporation to file a
registration statement on Form S-3, if such form is available to CombiMatrix
Corporation, covering the resale of the New Company Shares, in an amount
sufficient to cover the resale of the New Company Shares issuable upon exchange
of the Warrant Shares, in accordance with the terms of this Section 2.3. In the
event that Form S-3 is unavailable and/or inappropriate for such a registration
of the New Company Shares, CombiMatrix Corporation shall use such other form or
forms as are available and appropriate for such a registration. If a
registration statement covering the New Company Shares is not filed with the SEC
on or prior to the Filing Deadline, the Company shall cause CombiMatrix
Corporation to make pro rata payments to each Investor, as liquidated damages
and not as a penalty, in an amount equal to 1.0% of the fair market value of the
New Company Shares issuable upon the exercise of such Investor’s Warrants or pro
rata for any portion thereof following the Filing Deadline for which no
registration statement is filed with respect to the New Company Shares. Such
payments shall constitute the Investors’ exclusive monetary remedy for such
events, but shall not affect the right of the Investors to seek injunctive
relief. Such payments shall be made to each Investor in cash. For purposes of
the above calculation, the “fair market value” of one share of New Company
Shares shall mean (i) the average of the closing sales prices for New Company
Shares on the Nasdaq Global Market or other trading market where such security
is listed or traded as reported by Bloomberg Financial Markets (or a comparable
reporting service of national reputation selected by CombiMatrix Corporation and
reasonably acceptable to the Investors if Bloomberg Financial Markets is not
then reporting sales prices of such security) (collectively, “Bloomberg”) for
the 10 consecutive trading days immediately preceding such date, or (ii) if the
Nasdaq Global Market is not the principal trading market for the New Company
Shares, the average of the reported sales prices reported by Bloomberg on the
principal trading market for the New Company Shares during the same period, or,
if there is no sales price for such period, the last sales price reported by
Bloomberg for such period, or (iii) if neither of the foregoing applies, the
last sales price of such security in the over-the-counter market on the pink
sheets or bulletin board for such security as reported by Bloomberg, or if no
sales price is so reported for such security, the last bid price of such
security as reported by Bloomberg or (iv) if fair market value cannot be
calculated as of such date on any of the foregoing bases, the fair market value
shall be as determined by the Board of Directors of CombiMatrix Corporation in
the exercise of its good faith judgment.
 
 
 

--------------------------------------------------------------------------------

 
(b) The Company shall cause CombiMatrix Corporation to use its commercially
reasonable efforts to cause the registration statement to be declared effective
under the Securities Act as promptly as possible after the filing thereof. If
(A) a registration statement covering the New Company Shares is not declared
effective by the SEC prior to the earlier of (i) five (5) business days after
the SEC shall have informed CombiMatrix Corporation that no review of the
registration statement will be made or that the SEC has no further comments on
the registration statement or (ii) the 120th day after the Spin Out Date, or (B)
after the registration statement has been declared effective by the SEC, sales
cannot be made pursuant to such registration statement for any reason (including
without limitation by reason of a stop order, or CombiMatrix Corporation’s
failure to update the registration statement), but excluding the inability of
any Investor to sell its New Company Shares due to market conditions and except
as excused pursuant to clause (c) below, then the Company shall cause
CombiMatrix Corporation to make pro rata payments to each Investor, as
liquidated damages and not as a penalty, in an amount equal to 1.0% of the fair
market value of the New Company Shares issuable upon the exercise of such
Investor’s Warrants or pro rata for any portion thereof following the date by
which such registration statement should have been effective (the “Blackout
Period”). Such payments shall constitute the Investors’ exclusive monetary
remedy for such events, but shall not affect the right of the Investors to seek
injunctive relief. The amounts payable as liquidated damages pursuant to this
paragraph shall be paid monthly within three (3) business days of the last day
of each month following the commencement of the Blackout Period until the
termination of the Blackout Period. Such payments shall be made to each Investor
in cash.


(c) For not more than twenty (20) consecutive days or for a total of not more
than forty-five (45) days in any twelve (12) month period, CombiMatrix
Corporation may delay the disclosure of material non-public information
concerning the CombiMatrix Corporation, by suspending the use of any prospectus
included in any registration contemplated by this Section 2.3 containing such
information, the disclosure of which at the time is not, in the good faith
opinion of CombiMatrix Corporation, in the best interests of CombiMatrix
Corporation (an “Allowed Delay”); provided, that CombiMatrix Corporation shall
promptly (i) notify the Investors in writing of the existence of (but in no
event, without the prior written consent of an Investor, shall CombiMatrix
Corporation disclose to such Investor any of the facts or circumstances
regarding) material non-public information giving rise to an Allowed Delay, (ii)
advise the Investors in writing to cease all sales under the registration
statement until the end of the Allowed Delay and (c) use commercially reasonable
efforts to terminate an Allowed Delay as promptly as practicable.


(d) CombiMatrix Corporation shall use its best efforts to keep such registration
statement effective (pursuant to Rule 415 if available) at all times until such
date as is the earlier of (i) the date on which all such New Company Shares have
been sold and (ii) the date on which such New Company Shares may be immediately
sold without restriction (including without limitation as to volume restrictions
by each holder thereof) without registration under the Securities Act pursuant
to Rule 144(k).


 
 

--------------------------------------------------------------------------------

 
2.4 Investor acknowledges that the Company intends to pay Oppenheimer & Co. Inc.
(the “Placement Agent”) a fee (the “Placement Fee”) in respect of the sale of
Units to the Investor.


2.5 The Company has entered into a Placement Agent Agreement (the “Placement
Agreement”) with the Placement Agent that contains certain representations,
warranties, covenants and agreements of the Company that may be relied upon by
the Investor, which shall be a third party beneficiary thereof. As a condition
to closing, the Company shall cause its counsel(s) to issue to the Investor or
to permit the Investor to rely on any legal opinions being issued by such
counsel(s) to the Placement Agent in connection with the transactions
contemplated hereby. A copy of the Placement Agreement is available upon
request.


3.     Closings and Delivery of the Units and Funds.
 
3.1 Closing. The completion of the purchase and sale of the Units (the
“Closing”) will occur at a place and time (the “Closing Date”) to be specified
by the Company and the Placement Agent, and of which the Investors will be
notified in advance by the Placement Agent. At the Closing, (a) the Company will
cause the Transfer Agent to deliver to the Investor the number of Shares (and
Units) set forth on the Signature Page registered in the name of the Investor
or, if so indicated on the Investor Questionnaire attached hereto as Exhibit B,
in the name of a nominee designated by the Investor, (b) the Company shall cause
to be delivered to the Investor a Warrant to purchase the number of whole
Warrant Shares determined by multiplying the number of Shares (and Units) set
forth on the signature page by the Warrant Ratio and rounding up to the nearest
whole number and (c) the aggregate purchase price for the Units being purchased
by the Investor will be delivered by or on behalf of the Investor to the
Company.
 
3.2 (a) Conditions to the Company’s Obligations. The Company’s obligation to
issue the Shares and the Warrants to the Investor will be subject to the receipt
by the Company of the purchase price for the Units being purchased hereunder as
set forth on the Signature Page and the accuracy of the representations and
warranties made by the Investor and the fulfillment of those undertakings of the
Investor to be fulfilled prior to the Closing Date.


(b) Conditions to the Investor’s Obligations. The Investor’s obligation to
purchase the Units will be subject to the accuracy of the representations and
warranties made by the Company and the fulfillment of those undertakings of the
Company to be fulfilled prior to the Closing Date, including, without
limitation, those contained in the Placement Agreement (collectively, the
“Company Closing Conditions”), and to the condition that the Placement Agent
shall not have: (1) terminated the Placement Agreement pursuant to the terms
thereof or (2) determined that the conditions to the closing in the Placement
Agreement have not been satisfied. The Investor’s obligations are expressly not
conditioned on the purchase by any or all of the Other Investors of the Units
that they have agreed to purchase from the Company.


3.3   Delivery of Funds.


(a) Delivery by Electronic Book-Entry at The Depository Trust Company. If the
Investor elects to settle the Shares purchased by such Investor through delivery
by electronic book-entry at DTC, no later than one (1) business day after the
execution of this Agreement by the Investor and the Company, the Investor shall
remit by wire transfer the amount of funds equal to the aggregate purchase price
for the shares being purchased by the Investor to the following account
designated by the Company and the Placement Agent pursuant to the terms of that
certain Escrow Agreement (the “Escrow Agreement”) dated as of December 6, 2006,
by and among the Company, the Placement Agent and The Bank of New York (the
“Escrow Agent”):


 
 

--------------------------------------------------------------------------------

 
Bank of New York
ABA No. 021000018
GLA 111-565
Cust A/C # 102209
A/C Name Oppenheimer/Acacia Research Corporation


Such funds shall be held in escrow until the Closing and delivered by the Escrow
Agent on behalf of the Investors to the Company upon the satisfaction, in the
sole judgment of the Placement Agent, of the Company Closing Conditions. The
Placement Agent shall have no rights in or to any of the escrowed funds, unless
the Placement Agent and the Escrow Agent are notified in writing by the Company
in connection with the Closing that a portion of the escrowed funds shall be
applied to the Placement Fee. The Company and the Investor agree to indemnify
and hold the Escrow Agent harmless from and against any and all losses, costs,
damages, expenses and claims (including, without limitation, court costs and
reasonable attorneys fees) (“Losses”) arising under this Section 3.3 or
otherwise with respect to the funds held in escrow pursuant hereto or arising
under the Escrow Agreement, unless it is finally determined that such Losses
resulted directly from the willful misconduct or gross negligence of the Escrow
Agent. Anything in this Agreement to the contrary notwithstanding, in no event
shall the Escrow Agent be liable for any special, indirect or consequential loss
or damage of any kind whatsoever (including but not limited to lost profits),
even if the Escrow Agent has been advised of the likelihood of such loss or
damage and regardless of the form of action.


Investor shall also furnish to the Placement Agent a completed W-9 form (or, in
the case of an Investor who is not a United States citizen or resident, a W-8
form).


Investor acknowledges that the Escrow Agent acts as counsel to the Placement
Agent, and shall have the right to continue to represent the Placement Agent, in
any action, proceeding, claim, litigation, dispute, arbitration or negotiation
in connection with the Offering, and Investor hereby consents thereto and waives
any objection to the continued representation of the Placement Agent by the
Escrow Agent in connection therewith based upon the services of the Escrow Agent
under the Escrow Agreement, without waiving any duty or obligation the Escrow
Agent may have to any other person.


(b) Delivery Versus Payment through The Depository Trust Company. If the
Investor elects to settle the Shares purchased by such Investor by delivery
versus payment through DTC, no later than one (1) business day after the
execution of this Agreement by the Investor and the Company, the Investor shall
confirm that the account or accounts at Oppenheimer & Co. Inc. to be credited
with the Shares being purchased by the Investor have a minimum balance equal to
the aggregate purchase price for the Units being purchased by the Investor.


 
 

--------------------------------------------------------------------------------

 
3.4   Delivery of Shares.


(a) Delivery by Electronic Book-Entry at The Depository Trust Company. If the
Investor elects to settle the Shares purchased by such Investor through delivery
by electronic book-entry at DTC, no later than one (1) business day after the
execution of this Agreement by the Investor and the Company, the Investor shall
direct the broker-dealer at which the account or accounts to be credited with
the Shares being purchased by such Investor are maintained, which broker/dealer
shall be a DTC participant, to set up a Deposit/Withdrawal at Custodian (“DWAC”)
instructing U.S. Stock Transfer, the Company’s transfer agent, to credit such
account or accounts with the Shares by means of an electronic book-entry
delivery. Such DWAC shall indicate the settlement date for the deposit of the
Shares, which date shall be provided to the Investor by the Placement Agent.
Simultaneously with the delivery to the Company by the Escrow Agent of the funds
held in escrow pursuant to Section 3.3 above, the Company shall direct its
transfer agent to credit the Investor’s account or accounts with the Shares
pursuant to the information contained in the DWAC.


(b) Delivery Versus Payment through The Depository Trust Company. If the
Investor elects to settle the Shares purchased by such Investor by delivery
versus payment through DTC, no later than one (1) business day after the
execution of this Agreement by the Investor and the Company, the Investor shall
notify Oppenheimer & Co. Inc. of the account or accounts at Oppenheimer & Co.
Inc. to be credited with the Shares being purchased by such Investor. On the
Closing Date, the Company shall deliver the Shares to the Investor directly to
the account(s) at Oppenheimer & Co. Inc. identified by Investor and
simultaneously therewith payment shall be made from such account(s) to the
Company through DTC.
 
4.     Representations, Warranties and Covenants of the Investor.
 
4.1 The Investor represents and warrants to, and covenants with, the Company
that (a) the Investor is knowledgeable, sophisticated and experienced in making,
and is qualified to make decisions with respect to, investments in shares
presenting an investment decision like that involved in the purchase of the
Units, including investments in securities issued by the Company and investments
in comparable companies, and has requested, received, reviewed and considered
all information it deemed relevant in making an informed decision to purchase
the Units, (b) the Investor has answered all questions on the Signature Page and
the Investor Questionnaire for use in preparation of the Prospectus Supplement
and the answers thereto are true and correct as of the date hereof and will be
true and correct as of the Closing Date, and (c) the Investor, in connection
with its decision to purchase the number of Units set forth on the Signature
Page, is relying only upon the Disclosure Package, the documents incorporated by
reference therein and the representations and warranties of the Company
contained herein, and the representations and warranties of the Company in the
Placement Agreement.
 
4.2 The Investor acknowledges, represents and agrees that no action has been or
will be taken in any jurisdiction outside the United States by the Company or
any Placement Agent that would permit an offering of the Units, or possession or
distribution of offering materials in connection with the issue of the Units in
any jurisdiction outside the United States where action for that purpose is
required. Each Investor outside the United States will comply with all
applicable laws and regulations in each foreign jurisdiction in which it
purchases, offers, sells or delivers Units or has in its possession or
distributes any offering material, in all cases at its own expense. The
Placement Agent are not authorized to make and have not made any representation
or use of any information in connection with the issue, placement, purchase and
sale of the Units, except as set forth or incorporated by reference in the
Disclosure Package or the Prospectus.
 
 
 

--------------------------------------------------------------------------------

 
4.3 The Investor further represents and warrants to, and covenants with, the
Company that (a) the Investor has full right, power, authority and capacity to
enter into this Agreement and to consummate the transactions contemplated hereby
and has taken all necessary action to authorize the execution, delivery and
performance of this Agreement, and (b) this Agreement constitutes a valid and
binding obligation of the Investor enforceable against the Investor in
accordance with its terms, except as enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting
creditors’ and contracting parties’ rights generally and except as
enforceability may be subject to general principles of equity (regardless of
whether such enforceability is considered in a proceeding in equity or at law)
and except as the indemnification agreements of the Investors herein may be
legally unenforceable.
 
4.4 The Investor understands that nothing in this Agreement or any other
materials presented to the Investor in connection with the purchase and sale of
the Units constitutes legal, tax or investment advice. The Investor has
consulted such legal, tax and investment advisors as it, in its sole discretion,
has deemed necessary or appropriate in connection with its purchase of Units.
 
4.5 The Investor represents, warrants and agrees that, since the earlier to
occur of (i) the date on which the Placement Agent first contacted the Investor
about the Offering and (ii) the date that is the tenth (10) trading day prior to
the date of this Agreement, it has not engaged in any short selling of the
Company’s securities, or established or increased any “put equivalent position”
as defined in Rule 16(a)-1(h) under the Securities Exchange Act of 1934, as
amended, with respect to the Company’s securities.
 
5.    Survival of Representations, Warranties and Agreements. Notwithstanding
any investigation made by any party to this Agreement or by the Placement Agent,
all covenants, agreements, representations and warranties made by the Company
and the Investor herein will survive the execution of this Agreement, the
delivery to the Investor of the Units being purchased and the payment therefor.
 
6.     For purposes of this Section 6, the following definitions shall apply:
 
(a) “Approved Stock Plan” means any employee benefit plan which has been
approved by the Board of Directors of the Company, pursuant to which the
Company’s securities may be issued to any employee, officer or director for
services provided to the Company.
 
(b) “Common Stock Equivalents” means, collectively, Options and Convertible
Securities.
 
(c) “Convertible Securities” means any stock or securities (other than Options)
convertible into or exercisable or exchangeable for Common Stock.
 
(d) “Excluded Securities” means Common Stock issued or issuable: (i) as a stock
dividend to holders of Common Stock or upon any subdivision or combination of
shares of Common Stock; (ii) in connection with any Approved Stock Plan;
(iii) any securities issued to the seller as consideration for the acquisition
of another entity by the Company by merger or share exchange (whereby the
Company owns no less than 51% of the voting power of the surviving entity) or
purchase of substantially all of such entity’s stock or assets; (iv) any
securities issued in connection with a license, strategic partnership, joint
venture or other similar agreement, provided that the purpose of such
arrangement is not primarily the raising of capital; (v) upon exercise of
warrants issued as a part of the issuance of straight debt securities (with no
equity or equity-linked feature) issued to a financial institution or lender in
connection with a bank loan, credit, lease, or other debt transaction with such
financial institution or lender (where warrant coverage is not greater than 5%);
or (vi) upon conversion of any Options or Convertible Securities which are
outstanding on the day immediately preceding the Closing Date, provided that the
terms of such Options or Convertible Securities are not amended, modified or
changed on or after the Closing Date.
 
(e) “Options” means any rights, warrants or options to subscribe for or purchase
Common Stock or Convertible Securities.
 
 
 

--------------------------------------------------------------------------------

 


From the date hereof until the date that is 90 days after the Closing Date, the
Company will not, directly or indirectly, offer, sell, grant any option to
purchase, or otherwise dispose of (or announce any offer, sale, grant or any
option to purchase or other disposition of) any of its or its subsidiaries’
equity or equity equivalent securities, including without limitation any debt,
preferred stock or other instrument or security that is, at any time during its
life and under any circumstances, convertible into or exchangeable or
exercisable for shares of Common Stock or Common Stock Equivalents. The
restrictions contained in this Section shall not apply in connection with the
issuance of any Excluded Securities.


7. Notices. All notices, requests, consents and other communications hereunder
will be in writing, will be mailed (a) if within the domestic United States by
first-class registered or certified airmail, or nationally recognized overnight
express courier, postage prepaid, or by facsimile or (b) if delivered from
outside the United States, by International Federal Express or facsimile, and
will be deemed given (i) if delivered by first-class registered or certified
mail domestic, three business days after so mailed, (ii) if delivered by
nationally recognized overnight carrier, one business day after so mailed, (iii)
if delivered by International Federal Express, two business days after so mailed
and (iv) if delivered by facsimile, upon electric confirmation of receipt and
will be delivered and addressed as follows:
 
(a)    if to the Company, to:
 
Acacia Research Corporation
500 Newport Center Drive, 7th Floor
Newport Beach, California 92660
Attention: Chief Financial Officer
Phone: (949) 480-8300
Telecopy: (949) 480-8301
 
 
 

--------------------------------------------------------------------------------

 
with copies to:
 
Greenberg Traurig, LLP
650 Town Center Drive, Suite 1700
Costa Mesa, California 92626
Attention: Raymond A. Lee
Phone: (714) 708-6500
Telecopy: (714) 708-6501
 
(b)    if to the Investor, at its address on the Signature Page hereto, or at
such other address or addresses as may have been furnished to the Company in
writing.
 
8. Changes. This Agreement may not be modified or amended except pursuant to an
instrument in writing signed by the Company and the Investor.
 
9. Headings. The headings of the various sections of this Agreement have been
inserted for convenience of reference only and will not be deemed to be part of
this Agreement.
 
10. Severability. In case any provision contained in this Agreement should be
invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein will not in any way
be affected or impaired thereby.
 
11. Governing Law. This Agreement will be governed by, and construed in
accordance with, the internal laws of the State of New York, without giving
effect to the principles of conflicts of law that would require the application
of the laws of any other jurisdiction.
 
12. Counterparts. This Agreement may be executed in two or more counterparts,
each of which will constitute an original, but all of which, when taken
together, will constitute but one instrument, and will become effective when one
or more counterparts have been signed by each party hereto and delivered to the
other parties. The Company and the Investor acknowledge and agree that the
Company shall deliver its counterpart to the Investor along with the Prospectus
Supplement.
 
13. Confirmation of Sale. The Investor acknowledges and agrees that such
Investor’s receipt of the Company’s counterpart to this Agreement, together with
the Prospectus Supplement, shall constitute written confirmation of the
Company’s sale of Shares to such Investor.
 
14. Press Release. The Company and the Investor agree that the Company shall
issue a press release announcing the Offering prior to the opening of the
financial markets in New York City on the business day immediately after the
date hereof, which press release the Company agrees to provide to the Investor
for review prior to its issuance.
 
15. Termination. In the event that the Placement Agreement is terminated by the
Placement Agent pursuant to the terms thereof, this Agreement shall terminate
without any further action on the part of the parties hereto.
 
 
 

--------------------------------------------------------------------------------

 

 
Exhibit A
 
[FORM OF WARRANT]
 


 
 
 

--------------------------------------------------------------------------------

 
 
 
Exhibit B
 
ACACIA RESEARCH CORPORATION
 
INVESTOR QUESTIONNAIRE
 
 
Pursuant to Section 3 of Annex I to the Agreement, please provide us with the
following information:



 1.
The exact name that your Shares and Warrants are to be registered in. You may
use a nominee name if appropriate:
 

--------------------------------------------------------------------------------

         2.
The relationship between the Investor and the registered holder listed in
response to item 1 above:
 

--------------------------------------------------------------------------------

         3. 
The mailing address of the registered holder listed in response to item 1 above:
 

--------------------------------------------------------------------------------

         4.
The Social Security Number or Tax Identification Number of the registered holder
listed in the response to item 1 above:
 

--------------------------------------------------------------------------------

         5.
Name of DTC Participant (broker-dealer at which the account or accounts to be
credited with the Shares are maintained):
 

--------------------------------------------------------------------------------

         6.
DTC Participant Number:
 

--------------------------------------------------------------------------------

         7.
Name of Account at DTC Participant being credited with the Shares:
 

--------------------------------------------------------------------------------

         8.
Account Number at DTC Participant being credited with the Shares:
 

--------------------------------------------------------------------------------



 